Citation Nr: 0311464	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  02-01 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York





THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses for prostate cancer 
treatment beginning in November 2001.






ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

VA records show the veteran served on active duty from 
October 1962 to May 1967 and that a 100 percent service 
connection rating has been established for service connected 
post-traumatic stress disorder (PTSD).  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a December 2001 decision by the Department of Veterans 
Affairs (VA) Medical Center (MC) in Canandaigua, New York.  
The veteran was scheduled for a personal hearing in November 
2002, but failed to report.

The veteran's initial disagreement arose from the denial of a 
request for pre-authorization for non-VA prostate cancer 
radiation treatment (see 38 U.S.C.A. § 1703(a)).  Based on 
the available evidence, it appears this issue became moot, as 
the veteran has already obtained the non-VA treatment without 
pre-authorization.  (Obviously, pre-authorization is not 
possible post-treatment.)  The matter for consideration now 
appears to be entitlement to payment or reimbursement for the 
cost of unauthorized private medical expenses, and the issue 
has been characterized accordingly.  See 38 U.S.C.A. 
§ 1728(a).


REMAND

During the course of this appeal there was a significant 
change in VA law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  Regulations implementing the VCAA have 
also been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apparently 
apply in the instant case.  VAOPGCPREC 11-2000.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  The record does not show the veteran has been 
adequately notified of the provisions of the VCAA.

It is also significant that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2)(ii), a regulation which had allowed 
the Board to provide the requisite VCAA notice without 
remanding such matters to the RO.  Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs, __F.3d__, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

In addition, the record presented for appellate review 
includes only one folder identified as a Duplicate MAS File.  
The veteran's claims folder and any original administrative 
file related to this claim maintained at the VAMC are 
constructively of record, may contain information critical to 
the matter at hand, and must be associated with the record 
for review.

Accordingly, the Board has no recourse but to REMAND the case 
to the agency of original jurisdiction (AOJ) for the 
following:

1.  The AOJ should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The AOJ should also advise him of 
what he needs to substantiate his claim, 
what evidence he is to provide, and what 
evidence VA will attempt to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The AOJ should associate with the 
record the veteran's VA claims folder and 
any original administrative file related 
to this claim that may be maintained at 
the VAMC.  If any such records are 
unavailable, the AOJ should provide 
explanation as to why the records could 
not be obtained.

3.  After completion of the above and any 
additional development deemed necessary 
by the AOJ, the AOJ should review the 
matter on appeal.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case that provides the governing law and 
regulations, explains to the veteran the 
current posture of his claim/appeal.  
They should have the requisite period of 
time to respond.  The case should then be 
returned to the Board for appellate 
review, if otherwise in order.

The purpose of this remand is to ensure compliance with the 
requirements of VCAA in keeping with the holding of the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, __F.3d__Nos. 02-7304, -7305, -7316 (Fed. 
Cir. May 1, 2003).

The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the AOJ.  The law requires that all claims that are remanded 
by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


